Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2021 has been entered.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 164-185 are rejected under 35 U.S.C. 103 as being unpatentable over Borghetti et al. (Virological control and metabolic improvement in HIV-infected virologically suppressed patients switching to lamivudine/dolutegravir dual therapy,” J Antimicrob Chemother  2016 Doi: 10.1093/jac/dkw147, pp 2359-2361, 4 May 2016) in view of applicants’ admission in paragraph  [0005] of the specification, Ray et al. (“Tenofovir alafenamide: A novel prodrug of tenofovir for the treatment of human immunodeficiency virus,” Antiviral Research 2016, Vol. 125, pp 63-70.),  Girouard et al. (“The cost-effectiveness and budget impact of 2-drug dolutegravir-lamivudine regimens for the treatment of HIV infection in the United States.” Clinical Infectious Diseases,  . 
Borghetti et al. evaluated the efficacy of virologically suppressed patients. Patients on stable cART, with HIV-RNA<50 copies/mL switched to lamivudine/dolutegravir for various reasons, such as pill burden, toxicities, e.g., dyslipidaemia, renal toxicity.  The dual therapy maintains for 24 weeks and virological efficacy has been maintained. The pre-switch therapy includes various combinations: 2NRTIs +PI/r (boosted PI); 2 NRTIs + NNRTI; 2NRTIs + INI (integrase inhibitor); and dual therapy with PI/r. Further significant decreases in total cholesterol, LDL cholesterol, the total cholesterol/HDL cholesterol ration and triglycerides and an increase in HDL cholesterol were observed. See, pages 2360, particularly, table 1 therein. Borghetti et al. further reveals that dolutegravir/lamivudine combination has shown promising results in small prospective studies in both naïve and treatment experienced HIV patients. See, the last paragraph at page 2359 birding to page 2360. 
Borghetti et al. do not teach expressly to switch a cART of TAF (tenofovir alafenamide) based regimen, or bictegravir based regimen to DTG/3TC, nor the particular dosage forms, such as tablet.
However, Ray et al. reveals that tenofovir alafenamide, as a novel prodrug of tenofovir for treatment of HIV, has many advantages over widely used tenofovir prodrug, tenofovir disoproxil fumarate (TDF), such as reduced toxicity associated with bone and kidney. Particularly, TAF based cART regimen has less negative effect on bone and kidney function. See, particularly, the abstract, page 67, the right column. However, TAF based regimen lead to 
Applicants admitted that “While ART has led to substantial increases in life expectancy and quality of life for HIV-infected persons, HIV infection requires lifelong treatment. This means that as HIV-infected individuals achieve life expectancies near those or persons without HIV. HIV-infected individuals are likewise starting to receive treatment for non-HIV, common conditions such as diabetes, cardiovascular disease, arthritis, osteoporosis, or other age-associated conditions and diseases. (Zhou et al. Total Daily Pill Burden in HIV-Infected Patients in the Southern United States, 2014 AIDS PATIENT CARE and STDs 28(6): 311-317.) This increased drug burden (of HIV patients also now taking medications for HIV-unrelated indications) raises risks of drug-drug interactions and overlapping toxicities, not to mention it increases the patient’s healthcare costs and dosing hassle. (Zhou et al., AIDS PATIENT CARE and STDs 28(6): 311-317.) Further, increasing medication complexity may affect treatment adherence and virologic suppression. (Zhou et al., AIDS PATIENT CARE and STDs 28(6): 311-317.)” (paragraph [0005] of the specification). 
Girouard et al. teach that: Should DTG + 3TC demonstrate high rates of virologic suppression, this regimen will be cost-effective and would save >$500 million in ART costs in the United States over 5 years. See, particularly, page 784, the conclusion. Tsiang et al. teach that bictegravir, a known HIV-1 integrase inhibitor, has been particularly known to be used with other approved anti-HIV drugs, e.g. with TAF and FTC. See, particularly, the abstract, and page 7090, the left column, 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to switch a cART 
A person of ordinary skill in the art would have been motivated to switch a cART regimen with 3 or more drugs to dual  regimen of DTG/3TC in virologically suppressed patients. on stable cART, with HIV-RNA<50 copies/mL if there are issues of pill burden, toxicities, other concern of multiple drugs complexity and complication, and/or the combination thereof for the patients, and to monitor the patients’ viral load periodically, and if the dual regimen of DTG/3TC maintaining the suppression of viral load at <50 copy, continue to administer the dual regimen to the patients as maintaining regimen because DTG/3TC regimen has been known to be effective in maintaining the virological efficacy in such patients and is expected to reduce pill burden and side effects . Switching from the particular TAF based cART regimen, including those containing bictegravir (e.g. bictegravir +TAF +FTC), to DTG/3TC would have been obvious if TAF based cART raises concern of pill burden and/or side effect. Further, make the combined antiviral therapeutic regimen into unit dose in a conventional dose form, such as tablet, would have been within the purview of ordinary skill in the art. As to claim 168, note, a switch would have been obvious for a HIV patient on cART regimen with 3 or more drugs to dual regimen of DTG/3TC if there is drug burden and/or side effect, wherein the patient has been used the regimen in a period that would result such a burden and/or side effect, which would include the time period as set forth in the claim. As to claim 169, select patients not being resistance to one In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, a normal and healthy food would contain at least moderate fat content. 
Response to the Arguments
Applicants’ amendments and remarks submitted November 2, 2021 have been fully considered, but found unpersuasive for reasons as discussed above. Particularly, the step (b) obtaining/monitoring  the copy number of HIV RNA periodically to ensuring the switch to dual drug regimen be effective for maintaining a suppressed level of viral load and, if  successful, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627